TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00030-CR


                                 Carlos Gomez Ulloa, Appellant

                                                 v.

                                  The State of Texas, Appellee




              FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-06-301119, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Carlos Gomez Ulloa has filed a notice of appeal from his conviction for

the offense of aggravated sexual assault of a child. See Tex. Penal Code § 22.021(a)(2)(B).

However, the district court has certified that (1) this is a plea-bargain case and Ulloa has no right

of appeal, and (2) Ulloa has waived the right of appeal. Accordingly, we dismiss the appeal for

want of jurisdiction.1 See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Gisela D. Triana, Justice

       1
          To the extent that Ulloa might also be attempting to appeal the decision of the Court of
Criminal Appeals dismissing without written order Ulloa’s subsequent application for writ of
habeas corpus, see Ex parte Gomez, WR-78,041-09 (Tex. Crim. App. Aug. 26, 2020), we lack
jurisdiction to review that court’s decisions, see Tex. Code Crim. Proc. art. 11.07; see also Kelley
v. State, No. 03-15-00577-CR, 2016 WL 612930, at *1 (Tex. App.—Austin, Feb. 12, 2016, no
pet.).
Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Jurisdiction

Filed: February 25, 2021

Do Not Publish




                                             2